Citation Nr: 0528710	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  98-12 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for 
hypothyroidism, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to August 
1972.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's claim for a 
disability rating higher than 10 percent for a hypothyroid 
disorder.

To support her claim for a higher rating, the veteran 
testified at a January 2005 hearing at the RO.  A transcript 
of that proceeding is of record.  During the hearing, she 
withdrew her claim for an increased disability rating for her 
chronic lumbosacral strain.  She said she only wanted to 
continue her appeal for a higher rating for her 
hypothyroidism.  So this is the only remaining claim on 
appeal.  See 38 C.F.R. § 20.204.

Unfortunately, further development of the evidence is 
required before deciding this appeal.  So, for the reasons 
discussed below, the case is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on her part.


REMAND

The veteran has been afforded several VA examinations for her 
hypothyroidism, most recently in September 2004.  
Nevertheless, she and her representative allege that her 
symptoms have significantly worsened since that evaluation.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the 
veteran is appealing the rating for an already established 
service-connected condition, her present level of disability 
is of primary concern).



Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).

Here, though, regardless, the medical evidence of record and 
the veteran's statements, as well as those of her 
representative, raise questions about the present severity of 
her hypothyroidism.  Of particular note, in her January 2005 
hearing testimony and recent written statements, she 
complains of problems with her eyesight, cold intolerance, 
restless sleep, diarrhea, fatigue, memory and concentration 
problems, and brittle nails.  She also asserted that her 
symptoms persist, despite increases in her medication levels.  
But in contrast, her September 2004 VA examination report 
indicates she denied experiencing fatigue, mental changes, 
neurological symptoms, gastrointestinal symptoms, and 
cardiovascular symptoms.  

Furthermore, the VA examiner failed to provide an 
interpretation of the laboratory tests performed during the 
September 2004 VA examination.  Also, the examiner determined 
the veteran's hypothyroid disorder was unrelated to her 
service in the military, but this condition is already 
service connected - so already conceded as being related to 
her military service.  Note, as well, that a determination as 
to the severity of the veteran's hypothyroidism is especially 
important in this particular instance because she also has 
significant conditions that are not service connected - 
including anxiety and surgical postmenopause, whose symptoms 
generally cannot be used as grounds for increasing the rating 
for her hypothyroidism.  But the Board cannot render an 
informed decision concerning the level of disability caused 
by her service-connected hypothyroidism in the absence of 
specific medical information regarding the coexisting 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so).  



So the Board believes the veteran should undergo an 
additional VA examination in order to better assess the 
severity, symptomatology, and manifestations of her service-
connected hypothyroidism.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for a VA 
endocrinology examination to ascertain 
the current severity and manifestations 
of her service-connected hypothyroidism 
under the applicable rating criteria.  
See 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2005).  Conduct all testing and 
evaluation needed to make this 
determination.  And the examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically 
correlating her complaints and findings 
to each diagnosed disorder.  The 
examiner should, if possible, indicate 
what specific symptoms are attributable 
to the service-connected hypothyroid 
disorder, as opposed to symptoms 
referable to any nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Any 
indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  Please also discuss 
the rationale of all opinions provided.

* The claims file must be made available 
to the examiner for review of the 
veteran's pertinent medical history.  The 
examiner should be provided a full copy 
of this remand, and he or she is asked to 
indicate that the claims folder was 
reviewed.  

2.  Then readjudicate the veteran's claim 
for a rating higher than 10 percent for 
hypothyroidism in light of any additional 
evidence obtained.  If the benefit sought 
is not granted to her satisfaction, send 
her and her representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

